Citation Nr: 0403234	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New 
York


THE ISSUE

Reimbursement of the payment for unauthorized medical 
services.  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from December 1972 to December 1976.  The exact dates are not 
verified in the available record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision by the Department of 
Veterans Affairs (VA) Medical Center in Canandaigua, New 
York, that denied the veteran's claim for reimbursement of 
payment for unauthorized medical services.  The appeal was 
remanded to the originating VA medical facility in July 2003 
for additional procedural development.  After further review, 
the case was returned to the Board by the VA Medical Center 
in Buffalo, New York.


REMAND

Veterans Claims Assistance Act of 2000/Stegall compliance  

When the case was initially reviewed on appeal in January 
2003 the Board determined that the procedural development 
required pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) for adjudication of a VA claim had not been 
completed.  To satisfy the notice requirements of the VCAA, 
the Board issued a letter dated January 10, 2003, to provide 
the veteran with the notifications required by the new law.  
However, in May 2003, while the case was being held in 
abeyance pending a response to the January 2003 letter, the 
United States Court of Appeals for the Federal Circuit issued 
its decision in Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003), which held that the regulation 
giving the Board authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii) was invalid as contrary to the 
statutory authority found at 38 U.S.C. § 5103(b).  

In light of the DAV decision, the Board remanded the case to 
the originating agency in July 2003 so that a new VCAA letter 
could be sent to the veteran pursuant to the VCAA.  The 
remand contained suggested language that would have assisted 
the originating agency in ensuring that the letter satisfied 
the requirement of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), that VA notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  However, the 
originating agency did not issue the requisite VCAA notice.  
The prior denial of the reimbursement claim was continued and 
the case was returned to the Board.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Furthermore, the Board is obligated by law to 
remand the case for completion of the previously-requested RO 
action pursuant to the VCAA.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The ruling in Stegall does not give 
the Board any discretion to consider whether failure to 
comply with the prior remand would not prejudice the veteran 
or constitute harmless error.  

Adequacy of the appellate record 

According to the limited information available, the veteran 
received treatment at a private medical facility, the Lake 
Shore Hospital, in April and May 1999.  He filed a claim for 
reimbursement of the expense of these medical services in 
December 2001 but reimbursement was denied on the basis that 
the veteran did not file the application within the two-year 
period of time allowed for doing so following receipt of the 
unauthorized medical treatment.  

In the absence of prior VA authorization, payment or 
reimbursement of the cost of treatment received at non-
Government medical facilities may be awarded under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 which provide, in 
substance, and in pertinent part, that such relief may be 
granted if (1) the treatment is for a service-connected 
disability or for a nonservice-connected disability 
associated with and aggravating a service-connected 
disability, (2) such treatment was rendered in a medical 
emergency, and (3) VA or other Government facilities weren't 
available.  The claim for reimbursement must be submitted 
within 2 years after the services were rendered or service 
connection was granted.  38 C.F.R. § 17.126 (2003).  

However, in the present case, none of the documentation upon 
which the appealed determination was based is available to 
the Board because, when the case was returned to the Board 
after the remand, the veteran's claims file was not included.  
The only documents available to the Board are those contained 
in a "duplicate MAS file" and are limited to photocopies of 
documents related to the appeal.  No records relating to the 
veteran's disabilities, medical treatment for such 
disabilities or communications with VA are of record.  It 
appears that there are additional files pertaining to the 
veteran at the Buffalo Regional Office or at the medical 
facility in Canandaigua or both that should be obtained 
before the appeal is decided.  

In the absence of a complete record the Board is unable to 
conduct a proper review of the issue on appeal.  The need for 
a comprehensive review is particularly great in view of an 
apparent assertion by the veteran that he took actions to 
obtain reimbursement within the two-year period.  Additional 
documentation may clarify whether the veteran's efforts 
amounted to an informal claim for reimbursement within the 
two-year period.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The originating agency should issue a 
VCAA notification letter that conforms to 
the requirements set forth in the Board's 
July 2003 remand order.  The originating 
agency should also ensure that any other  
notification and development actions 
required to satisfy the VCAA are 
undertaken.  

2.  The originating agency should 
assemble an appellate record that 
includes the veteran's claims file and 
all medical and administrative records 
from the Canandaigua VA medical facility 
pertaining to the veteran.  

3.  The originating agency should then 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case containing notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran unless he receives further notice.  The 
purpose of this remand is to insure that the veteran is 
afforded due process of law.  The Board does not intimate any 
factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


